Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The RCE is accepted.

Claims 28, 31, 33-42, 47, 48 are rejected under 35 U.S.C. 103 as obvious over Gadkaree et al. 7998898.
Gadkaree teaches, especially in col. 12, 13 and22, a composition of metal particles in carbon having the indicated pore size. This differs only in not specifying elemental metals, however they are obvious since they are recited by Gadkaree.
The source may be cellulose, although this does not actually limit the final product claimed. Claims 31, 42 and the like do not require that the agent recited be chosen. Claim 36 is met, based upon the pore size in context of col. 14. Note the recitation of KI.

Applicant’s arguments with respect to claim(s)  above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736